Case: 14-50772      Document: 00512926902         Page: 1    Date Filed: 02/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50772                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                         February 4, 2015
UNITED STATES OF AMERICA,                                                  Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellee

v.

2010 FORD FUSION SE HYBRID VIN: 3FADP0L30AR428645,

              Defendant

v.

JESSE LEE OLIVIERI,

              Claimant - Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                                USDC 1:13-CV-48


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-50772      Document: 00512926902         Page: 2    Date Filed: 02/04/2015



                                      No. 14-50772
       Claimant-Appellant Jesse Olivieri appeals from a final judgment of civil
forfeiture of his 2010 Ford Fusion SE Hybrid, Vehicle Identification Number
3FADP0L30AR428645, following trial by consent before the magistrate judge.
Supported by findings of fact and conclusions of law, the judgment determined
that “the Government had proven by a preponderance of the evidence that
there was a substantial connection between the Ford Fusion and Claimant
Jessie L. Olivieri’s use and intent to use the Ford Fusion to transport, facilitate
the transportation of, sell, possess, and conceal methylone.”
       On appeal, Mr. Olivieri argues the evidence was insufficient to show a
substantial connection between the Ford Fusion and the drug activity. We
must disagree. In addition to law enforcement testimony, two of Mr. Olivieri’s
acquaintances, Joshua Enck and K-Cey Faglie, testified that, although they
could not remember exact dates, they certainly remembered sometimes
traveling in the Ford Fusion to a club to sell drugs. Thus, the evidence is
sufficient to support the magistrate judge’s finding of a substantial connection.
       Mr. Olivieri also alleges the magistrate judge committed plain error in
making certain statements regarding Mr. Olivieri. To prevail on a plain error
argument, an appellant must prove, among other things, that the error
“’affected the appellant’s substantial rights, which in the ordinary case means’
it ‘affected the outcome of the district court proceedings.’” 1 Because the
testimony of the other witnesses is sufficient to support the judgment of civil
forfeiture, Mr. Olivieri has failed to show that the magistrate judge’s
statements concerning him could have affected the outcome, even if they were
erroneous. Accordingly, he is not entitled to reversal for plain error.
       For the reasons set forth above, we AFFIRM.



       1United States v. Marcus, 560 U.S. 258, 262 (2010) (quoting Puckett v. United States,
556 U.S. 129, 135 (2009)).
                                             2